In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-025 CR

____________________


GLEN JOSEPH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-01322




MEMORANDUM OPINION
	On January 7, 2008, the trial court sentenced Glen Joseph on a conviction for
aggravated robbery.  Joseph filed a notice of appeal on January 9, 2008.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that
this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.
	On January 15, 2008, we notified the parties that we would dismiss the appeal 
unless the trial court filed an amended certification within thirty days of the date of the
notice and made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial
court has not supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly,
we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
                                                                                                                          
                                                                                                                          
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Opinion Delivered February 6, 2008
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.